Pee Cueiam,
A careful consideration of the testimony and of the rulings complained of in the specifications has convinced us that no error was committed by the learned court below on the trial or ’ in the dismissal of the plaintiff’s appeal as to Couvert and Bauer six months prior thereto. The issue, after this dismissal, was between Peterson and the Railroad Company. On the trial of the case and at the close of the plaintiff’s testimony the defendant’s counsel moved for a compulsory nonsuit which after argument was awarded. Before the nonsuit was entered the plaintiff moved the court to amend his statement, which motion was denied, on the ground that the proposed amendment would introduce a new cause of action. While we are all of the opinion that the refusal of the amendment was proper, we may add that an allowance of it could have been unavailing because the testimony on the part of the plaintiff was not sufficient to establish a case against the defendant. The refusal to take off the nonsuit is therefore sustained and all the specifications are dismissed.
Judgment affirmed.